Citation Nr: 1643063	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  12-29 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an initial rating higher than 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to September 1970. 

These matters initially came before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In that decision, the RO granted service connection for tinnitus and bilateral hearing loss and assigned initial 10 percent and 0 percent disability ratings, respectively, both from October 14, 2010.  The RO in Montgomery, Alabama currently has jurisdiction over the Veteran's claims.

The Veteran testified before the undersigned at a March 2014 videoconference hearing at the RO.  A transcript of the hearing has been associated with his file.

In January 2015, the Board remanded these matters for further development.


FINDINGS OF FACT

1.  The Veteran has at worst level II hearing in the right and level III in the left ear.  

2.  The Veteran's tinnitus is assigned the maximum authorized rating.	


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).

2.  There is no legal basis for the assignment of an initial schedular rating higher than 10 percent for tinnitus.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.87, Diagnostic Code (DC) 6260 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The appeal for higher initial ratings for hearing loss and tinnitus arises from the Veteran's disagreement with the initial ratings assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, all of the identified relevant post-service VA treatment records, and some of the identified relevant private medical records.  In addition, the Veteran was afforded VA examinations to assess his service-connected hearing loss and tinnitus and the reports of these examinations are adequate for rating purposes.   

A VA audiology examiner is required to fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  In Martinak, the Court held that this duty was fulfilled where the examiner recorded the Veteran's complaints that hearing loss and tinnitus interfered with sleep.  Id.

The examiners who conducted VA audiologic examinations in January 2011, March 2013, and March 2016 noted that the Veteran's hearing problems included hearing loss and tinnitus.  During the examinations, the Veteran reported that as a result of his hearing loss he frequently had to ask people to repeat themselves, he needed to see a speaker's face, he experienced difficulty hearing at a distance and in noisy environments, and he experienced difficulty understanding when the signal was degraded.  Also, his tinnitus was annoying and interfered with hearing conversations.  Hence the functional effects of the Veteran's hearing disability were considered.

The January 2011, March 2013, and March 2016 VA examinations were otherwise adequate for rating purposes, as they included pure tone audiometry and speech discrimination tests in accordance with 38 C.F.R. § 4.85.  The examination reports also include opinions as to the severity of the Veteran's hearing loss.  For instance, the January 2011 examination report indicates that the Veteran had mild to severe sensorineural hearing loss bilaterally and the March 2013 and March 2016 examination reports reflects that he had sensorineural hearing loss in the frequency range of 500 to 4,000 Hertz bilaterally.

As for the Board's January 2015 remand, the Board instructed the agency of original jurisdiction (AOJ) to complete the following: obtain and associate with the file all records of the Veteran's treatment for hearing loss and tinnitus from the VA Medical Center in Birmingham, Alabama (VAMC Birmingham) and the VA Community Based Outpatient Clinic in Madison, Alabama (CBOC Madison); and ask the Veteran to complete authorizations for VA to obtain all records of his treatment for hearing loss and tinnitus from North Alabama ENT Associates, P.C. (North Alabama ENT) dated since January 2009 and from Hearing and Speech Clinic.  As noted above, all outstanding relevant VA treatment records have been obtained and associated with the file.  Also, the AOJ sent a letter to the Veteran in March 2015 and asked him to complete an authorization form so as to allow VA to obtain outstanding private treatment records from North Alabama ENT and Hearing and Speech Clinic.  Copies of the appropriate release forms (VA Forms 21-4142 and 21-4142a) were included with the letter. 

The Veteran subsequently submitted a signed and completed authorization form to allow VA to obtain treatment records from Hearing and Speech Clinic and the records from this facility were subsequently requested and associated with the file.  He did not, however, complete a release form so as to allow VA to obtain additional treatment records from North Alabama ENT or any other additional private treatment providers.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A (b); see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159 (c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran has not completed the appropriate release form to allow VA to obtain additional outstanding treatment records from North Alabama ENT, VA has no further duty to attempt to obtain any additional private treatment records. 

Therefore, the AOJ substantially complied with all of the Board's January 2015 remand instructions.  VA has no further duty to attempt to obtain any additional records, conduct additional examinations, or obtain additional opinions with respect to the matters decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47   (1999); Stegall v. West, 11 Vet. App. 268   (1998).




Analysis

Disability ratings are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial rating is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

A. Hearing Loss

Hearing loss is rated on the basis of examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  Id.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  In such exceptional cases, the Roman numeral designation for hearing loss of an ear may be based only on pure tone threshold average, using Table VIA, or from Table VI, whichever results in the higher Roman numeral.  Exceptional hearing loss exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  In the latter situation, the higher Roman numeral, determined from Table VI or VIA, will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

The January 2011 VA examination report indicates that the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
30
45
65
80
55
Left ear
30
50
75
85
60

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 90 percent in the left ear.

Using Table VI, the January 2011 VA examination revealed level I hearing in the right ear and level III hearing in the left ear.  Combining level I hearing for the right ear and level III hearing for the left ear according to Table VII yields a rating of 0 percent.

The March 2013 VA examination report indicates that the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
30
40
70
80
55
Left ear
30
50
75
80
59

Speech audiometry revealed speech recognition ability of 92 percent in both ears.

Using Table VI, the March 2013 VA examination revealed level I hearing in the right ear and level II hearing in the left ear.  Combining level I hearing for the right ear and level II hearing for the left ear according to Table VII yields a rating of 0 percent.

A December 2013 audiological examination report from Hearing and Speech Clinic indicates that the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
40
50
75
75
60
Left ear
35
55
75
85
63

Speech discrimination (speech recognition) was "normal for each ear" during the December 2013 examination; however, it is unclear as to which standard was used for this testing.  It appears that the speech discrimination/recognition ability was measured using the "PB" standard, as opposed to the Maryland CNC standard. Hence, it appears that the December 2013 examination of speech recognition ability does not meet the standards set by 38 C.F.R. § 4.85.  Also, the pure tone threshold values are not such that Table VIA (which sets forth the Roman numeral designation for hearing loss of an ear based only on the pure tone threshold average) is for consideration pursuant to 38 C.F.R. § 4.86.

Nevertheless, even if it is assumed that the Maryland CNC standard was used during the December 2013 examination, speech recognition ability was noted as being 100 percent for both ears on the examination report.  Using Table VI and assuming the use of the Maryland CNC standard, the December 2013 examination revealed level II hearing in both ears.  Combining level II hearing for both ears according to Table VII yields a rating of 0 percent.

The March 2016 VA examination report indicates that the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
30
40
70
75
54
Left ear
35
60
75
80
63

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.

Using Table VI, the March 2016 VA examination revealed level I hearing in the right ear and level II hearing in the left ear.  Combining level I hearing for the right ear and level II hearing for the left ear according to Table VII yields a rating of 0 percent.

The Veteran has expressed his belief that the severity of his hearing loss warrants a higher rating.  He is competent to report the symptoms of his hearing disability and the Board has no legitimate basis to challenge the credibility of his contentions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, ratings for hearing loss are determined by a mechanical application of the VA rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).   The Veteran's statements do not show that he meets the specific pure tone thresholds and/or speech discrimination percentages required for a compensable rating for bilateral hearing loss at any time during the claim period.   

In reaching its decision in this appeal, the Board has resolved reasonable doubt in the Veteran's favor, where applicable.  The record neither shows that the evidence is so evenly balanced as to warrant a compensable rating for bilateral hearing loss, nor does the evidence show that the Veteran's hearing disability more closely approximates the criteria for a compensable rating.  Hence, the appeal is denied.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.85, DC 6100.

B. Tinnitus

The Veteran requests an initial rating higher than 10 percent for his service-connected tinnitus.  In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the Court held that the pre-1999 and pre-June 13, 2003 versions of DC 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit) and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and DC 6260, which limits a veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus under 38 C.F.R. §4.87, DC 6260, and there is no legal basis upon which to award more than a single 10 percent rating.  In light of the above, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

C. Extraschedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The Veteran's wife reported in an April 2014 statement that the Veteran had been employed in the insurance business and that he experienced difficulties when he was employed due to his hearing loss and tinnitus because he had problems hearing people on the telephone, had to ask customers to repeat information, repeated statements that he misunderstood, and dropped syllables from words.  His hearing loss and tinnitus also negatively impacted his marriage, social life, and home life because he experienced problems in various social settings (e.g., at concerts, at sporting events, and while dining out), was unable to interact in social settings, appeared to be withdrawn due to not being able to hear and understand the people around him, turned the television and radio up loud, and experienced difficulty interacting with his wife and grandsons.  Overall, his hearing difficulties negatively impacted his life physically, socially, and mentally.  Moreover, the Veteran has reported that he has to ask people to repeat themselves, that he needs to see a speaker's face, that he experiences difficulty hearing at a distance and in noisy environments, that he experiences difficulty understanding when the signal is degraded, that his tinnitus is annoying and interferes with hearing conversations, and that he retired due to his hearing problems.

Regardless of the various functional impacts of hearing loss and tinnitus reported by the Veteran and his wife, the only underlying symptoms of the Veteran's disabilities are hearing loss and tinnitus.  Tinnitus is specifically contemplated by the rating criteria under DC 6260 and hearing loss is specifically contemplated by the criteria under DC 6100.  Overall, the schedular criteria for hearing loss and tinnitus contemplate a wide variety of functional impacts caused by these disabilities and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Here, however, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  The Veteran's hearing loss and tinnitus are appropriately rated as single disabilities and there is no additional functional impairment that has not been attributed to or considered in conjunction with the service-connected hearing loss and tinnitus.  Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson.



D. Total Disability Rating Based on Individual Unemployability (TDIU) 

The Court has held that entitlement to a TDIU may be an element of an appeal for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The Veteran has reported on several occasions that he retired from the insurance business due to his service-connected hearing disabilities.  He is only service-connected for bilateral hearing loss and tinnitus.  Nevertheless, he has been given and uses hearing aids and he indicated during the March 2014 hearing that his hearing aids helped him with hearing as long as he was facing the person who was speaking.  Also, the noncompensable rating for hearing loss and the 10 percent rating for tinnitus reflect at most minimal interference with employment capability.  Overall, despite the Veteran's contentions that he retired from the insurance business due to hearing loss and tinnitus, he has not reported, and the evidence does not otherwise reflect, that he is prevented from securing and following all substantially gainful employment due to service-connected disability.  As there is no evidence of unemployability due to service-connected disability, the question of entitlement to a TDIU is not raised under Roberson and Rice in this instance.









(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.

Entitlement to an initial rating higher than 10 percent for tinnitus is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


